Citation Nr: 1635196	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-09 184	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for left upper extremity neurological disability (claimed as left carpal tunnel syndrome and left hand nerve damage).

3.  Entitlement to service connection for right upper extremity neurological disability (claimed as right carpal tunnel syndrome).

4.  Entitlement to a compensable rating for chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis.

REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to April 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2014 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  The case is now assigned to the undersigned VLJ, and the Board has recharacterized Issues 2 and 3 (as listed on the title page) to more accurately reflect the claims for those disabilities on appeal.

In its October 2015 decision [issued by the VLJ other than the undersigned], the Board denied basic eligibility for nonservice-connected pension benefits.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal and is not before the Board.

The issue of entitlement to a compensable evaluation under 38 C.F.R. § 3.324 has been raised by the record (in a March 2014 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for diabetes mellitus (on de novo review), for left upper extremity neurological disability, and for right upper extremity neurological disability are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied the Veteran service connection for diabetes mellitus, finding in essence that there was no evidence that such disability was incurred in or aggravated by service.  In addition, evidence received since the August 2002 rating decision suggests that the Veteran's diabetes mellitus may be related to his service-connected chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis; relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, and raises a reasonable possibility of substantiating such claim.

2.  For the entire period of claim, the Veteran's chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis is shown to be manifested by fungus affecting both of his great toenails, treated with topical anti-fungal medication.  Less than 5 percent of the entire body and 0 percent of exposed areas are shown to be affected, and systemic therapy is not shown to be required for treatment at any time.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  A compensable rating for chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen the claim of service connection for diabetes mellitus and to the instant claim for a compensable rating for chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis.

Regarding the issue of reopening the claim of service connection for diabetes mellitus, inasmuch as this decision reopens that claim, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Regarding the issue of a compensable rating for chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis, VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records (including all records from the Social Security Administration) have been obtained.  The RO arranged for a pertinent VA examination in December 2013 (and the Veteran has not alleged that his symptoms of disability have worsened since then).  The Board finds that the report of this VA examination contains sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's October 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for the Veteran's chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.




Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.

Reopening Claim of Service Connection for Diabetes Mellitus

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An August 2002 rating decision denied the Veteran service connection for diabetes mellitus essentially on the basis that there was no evidence that such disability was incurred in or aggravated by service.  He was furnished notice of that determination and of his appellate rights, and the August 2002 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the August 2002 rating decision includes a written statement from the Veteran dated in November 2010, wherein he asserted for the first time that his diabetes mellitus is secondary to the fungal infection of both of his feet (a condition which is service-connected as chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis).

Because service connection for diabetes mellitus was previously denied on the basis that there was no evidence that such disability was incurred in or aggravated by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's diabetes mellitus was incurred in or aggravated by service (to include a service-connected disability, pursuant to 38 C.F.R. § 3.310).  The aforementioned evidence indicates that his diabetes mellitus may be secondary to his service-connected chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for diabetes mellitus may be reopened.  38 U.S.C.A. § 5108.

Rating for Chronic Onychomycosis of the Bilateral Great Toenails with Recurrent Tinea Pedis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis has been rated under Code 7813, which provides that dermatophytosis (ringworm: of feet, tinea pedis) is to be rated under an appropriate diagnostic code (i.e., under Code 7800, 7801, 7802, 7803, 7804, 7805, or 7806) depending upon the predominant disability.  In this case, as the Veteran's predominant disability is dermatitis [and he has no disfigurement of the head, face, or neck, or any scarring], only Code 7806 is appropriate for consideration.  38 C.F.R. § 4.118, Code 7813.

Code 7806 provides the following criteria for disability such as dermatitis or eczema.  A 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and, when no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.

The Court has held that "systemic therapy" includes use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).

For the entire period of claim, the Veteran's chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis is shown to be manifested by fungus affecting both of his great toenails, treated with topical anti-fungal medication.  However, less than 5 percent of the entire body and 0 percent of exposed areas are shown to be affected, and systemic therapy is not shown to be required for treatment at any time.

[The Board notes that an August 2010 VA treatment record noted an active prescription for the Veteran for Triamcinolone Acetonide, which is a corticosteroid - but this was prescribed for a body rash, and not for his service-connected onychomycosis disability.]

A November 2010 VA treatment record noted that he was prescribed Clotrimazole cream & solution (an anti-fungal medication) to be applied to his feet.  A March 2011 VA treatment record noted that he was prescribed Tenactin powder (an anti-fungal medication) to be applied to his feet.  A May 2011 VA treatment record [located in Virtual VA] noted that he was prescribed Tolnaftate powder (an anti-fungal medication) to be applied to his feet.  [None of these anti-fungal medications are corticosteroids.]

On December 2013 VA skin examination, the Veteran denied having any fungal involvement of any toenail on either foot except for his great toenails (with the right great toenail worse than the left).  It was also noted that he had not used any oral or topical medications in the past 12 months.  It was further noted that the total body area affected was less than 5 percent and the total exposed area affected was "None."

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis has been manifested by fungus affecting both of his great toenails, and has been treated with topical anti-fungal medication.  However, as less than 5 percent of the entire body and 0 percent of exposed areas are shown to be affected, and systemic therapy is not shown to be required for treatment at any time, the criteria for a compensable rating are not met at any time.  Accordingly, the Board finds that a compensable rating for such disability is not warranted.  See 38 C.F.R. § 4.118, Codes 7806, 7813; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether referral of the claim to the Undersecretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptoms.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there is an exceptional disability picture that includes other related factors (such as marked interference with employment and frequent periods of hospitalization).  In such a case, the matter must be referred for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of onychomycosis/dermatophytosis disability, but such greater degrees of disability are not shown in this case.  The diagnostic criteria encompass all symptoms and related functional impairment of the onychomycosis disability shown during the period of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

[In a March 2014 statement, the Veteran noted that his employment opportunities were "severely limited" by his "noncompensable disability" as well as "other noncompensable disabilities" and that this raised a claim for a compensable rating under the provisions of 38 C.F.R. § 3.324.  The Board finds that this statement does not adequately raise a claim of entitlement to a total disability rating based on individual unemployability (TDIU rating) due to his service-connected chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) - because the Veteran did not state at any time that he was unable to secure or follow a substantially gainful occupation due solely to his service-connected chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis.  Instead, the Board has interpreted this March 2014 statement to be only a claim of entitlement to a compensable evaluation under 38 C.F.R. § 3.324 (which has been referred to the AOJ in the Introduction of this decision).]


ORDER

The appeal to reopen a claim of service connection for diabetes mellitus is granted.

A compensable rating for chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for diabetes mellitus (on de novo review), for left upper extremity neurological disability, and for right upper extremity neurological disability.

Service Connection for Diabetes Mellitus

The Veteran states that his diabetes mellitus is secondary to his service-connected chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis.

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of diabetes mellitus.  [The Board notes that the Veteran does not claim to have been exposed to herbicides in service, and the evidence of record does not document any in-service herbicide exposure.]

Post-service, an October 1993 private treatment record noted a new diagnosis of diabetes mellitus for the Veteran.

On three occasions (i.e., on a June 2002 VA Form 21-4142, in his October 2010 claim, and in a November 2010 statement), the Veteran stated that he has received VA treatment for diabetes (at the VA Medical Center in Decatur, Georgia) since 1994.  The Board notes that the earliest VA treatment reports currently associated with the record are dated in 2001.  On remand, all available VA treatment reports dating back to 1994 must be secured.

On December 2013 VA skin examination, the VA examiner opined that "it is my professional opinion that this [V]eteran's type 2 diabetes mellitus is less likely as not caused by, a result of, or permanently aggravated by either his chronic bilateral great toenail onychomycosis or recurrent bilateral tinea pedis."  For rationale, the VA examiner noted: "A review of the medical literature does not support the hypothesis that onychomycosis and/or tinea pedis are causes of, or permanent aggravants of, type 2 diabetes mellitus.  Today, the [V]eteran unequivocally states that his fungal toenails and tinea pedis have no relationship to his diabetes mellitus."




Service Connection for Left Upper Extremity Neurological Disability and for Right Upper Extremity Neurological Disability

The Veteran states that he currently has left upper extremity neurological disability and right upper extremity neurological disability as a result of performing his military duties as an administrative specialist and a clerk typist.  [A January 2011 telephone contact report also noted that the Veteran "is looking to claim the nerve damage to his left hand as secondary to his foot condition" - however, the Board notes that the Veteran has never actually presented this theory of entitlement in any of his written communications, and there is no evidence of record to support such a theory.]

The Veteran's service personnel records document that he worked as an administrative specialist and a clerk typist in the Army.  His service treatment records do not note any complaints, findings, diagnoses, or treatment of a neurological disability in either upper extremity.

Post-service, VA treatment records beginning in January 2005 have documented the Veteran's complaints of left arm and hand numbness and tingling.  An August 2007 VA treatment record noted an assessment of left cubital tunnel syndrome.  October 2007 VA treatment records documented that he underwent left ulnar nerve compression surgery.  Despite this surgery, subsequent VA treatment records have documented ongoing pain and numbness in his left arm and hand as well as in his right arm and hand.  [On multiple occasions - specifically, in July 2008, October 2008, and July 2015, VA treatment providers have opined that the Veteran's upper extremity neurological symptoms are likely related to his diabetes.]

On an October 2010 VA Form 21-4142, the Veteran authorized the release of treatment records for nerve damage (dating from 2000 to 2006) from Piedmont Hospital in Atlanta, Georgia.  On remand, after obtaining an updated release form from the Veteran, all available treatment reports from this private facility should be secured.

In a March 2014 statement, the Veteran described his duties as an administrative specialist and a clerk typist during his military service.  He explained that, for approximately one year, his duties included using an IBM typewriter and ink stencil machine to type up unit duty rosters and training schedules for his company.  He then noted that he was transferred to the Personnel Administrative Center (PAC), and for approximately two and a half years, his duties included preparing all documents and training schedules for the regiments' troop units, as well as typing up the schedules.  He explained that over the years he developed "cubital tunnel syndrome" from typing, and that his symptoms had continued to be present in his left hand and arm (despite his October 2007 surgery) and were now starting to occur in his right hand and arm.

On remand, the Veteran should be afforded a neurological examination with medical opinions addressing whether any current left upper extremity neurological disability and right upper extremity neurological disability may have been caused or aggravated by any incident of his military service (with consideration of his documented in-service jobs as an administrative specialist and a clerk typist).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his diabetes mellitus and for any left upper extremity neurological disability and right upper extremity neurological disability, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Piedmont Hospital in Atlanta, Georgia.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for the aforementioned disabilities, as well as all available VA treatment reports dating back to 1994.

2. The AOJ should arrange for a neurological examination of the Veteran to ascertain the likely cause of any left upper extremity neurological disability and right upper extremity neurological disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left upper extremity neurological disability entity and right upper extremity neurological disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed left upper extremity neurological disability and right upper extremity neurological disability.  Specifically, is it at least as likely as not (a 50% or better probability) that any identified disability was incurred in, related to, or caused by any incident of the Veteran's military service (taking into account his documented in-service jobs as an administrative specialist and a clerk typist)?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

3. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for diabetes mellitus (on de novo review), for left upper extremity neurological disability, and for right upper extremity neurological disability.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.










The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


